Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image processing method and system. The closest prior art, Marino et al. (USPAP       2017/0278,289), shows a similar system, in which, a neural network implemented by one or more computers, wherein the neural network comprises an image depth prediction neural network and a camera motion estimation neural network, wherein the neural network is configured to receive a sequence of images, and process each image in the sequence of images using the image depth prediction neural network to generate, for each image, a respective depth output that characterizes a depth of the image (Please note, paragraph 0166. As indicated in step 504, the trained neural network model in the scene recognition module 106 is configured to predict the depth of target digital content by resizing, if necessary, an input frame from one scene of the target digital content, and inputting it into the trained neural network model to obtain the depth map and normal); and process a subset of images in the sequence of images using the camera motion estimation neural network to generate a camera motion output that characterizes the motion of a camera between the images in the subset, wherein the image depth prediction neural network and the camera motion estimation neural network have been jointly trained using an unsupervised learning the camera motion classification module 108 is configured to classify, in an automated fashion, the scenes that compose the target digital content according to their level of camera motion. For example, the camera motion classification module 108 is configured to accept as input the frames representing one or more of the scenes of the target digital content that have been identified by the scene recognition module 106. The camera motion classification module 108 is configured to use a machine learning model, trained on samples of content with different types and levels of camera motion in digital content, to predict the type or level of camera motion in a given scene of the target digital content. The camera motion classification module 108 can use the classification information to distribute the host region identification operation to two or more host region identification sub-modules that are specifically designed to handle target digital content or scenes corresponding to a particular type or level of camera motion (e.g., scenes without camera motion are distributed to a host region identification sub-module tailored for that level of motion, while scenes with maximal camera motion are delivered to a sub-module tailored for that level of motion, and so on). However, Marino et al. fail to address: “wherein the camera motion output specifies a transformation matrix that transforms the position and orientation of the camera from its point of view while taking a first image in the subset to its point of view while taking a second image in the subset”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, January 23, 2022